Citation Nr: 0832744	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).

In a July 1987 rating decision, the RO&IC granted service 
connection for bilateral hearing loss and assigned a 10 
percent rating, effective December 17, 1974.  This rating 
decision was not appealed.

The veteran filed the present increased rating claim in 
September 2003.  In its April 2004 rating decision, the RO&IC 
continued the 10 percent rating for bilateral hearing loss.  
The veteran has perfected his appeal with regard to the 
disability rating assigned for this condition.

The veteran was scheduled to present testimony at a video 
conference hearing before a Veterans Law Judge in October 
2006.  However, the veteran cancelled the hearing.  As the 
record does not contain any additional requests for an 
appeals hearing, the Board deems the veteran's request for a 
hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2007).

For reasons explained below, this appeal is REMANDED to the 
RO&IC via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board notes that a July 2003 VA treatment record makes 
reference to a VA audiogram conducted in July 2003.  In his 
September 2003 claim, the veteran also states that he 
underwent a VA hearing examination in July 2003.  The 
examination report and audiogram for this July 2003 VA 
audiological examination have not yet been associated with 
the claims file; on remand, these VA medical records must be 
obtained and associated accordingly.

The most recent VA audiological examination report associated 
with the claims files is dated in May 2005, more than three 
years ago.  Since that time, the veteran has claimed that his 
bilateral hearing loss disability has worsened.  In light of 
these facts, the Board has determined that a new VA 
audiological examination is warranted in order to fully and 
fairly evaluate the veteran's claim for entitlement to an 
increased rating in excess of 10 percent for bilateral 
hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The RO&IC should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claim: (1) he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disabilities and the effect such 
worsening has on the claimant's 
employment and daily life; (2) if the 
Diagnostic Code under which the 
claimant is rated contain criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disabilities and the 
effect such worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; (3) should 
an increase in disability be found, the 
disability rating will be determined by 
applying the relevant Diagnostic Code; 
and (4) examples must be provided of 
the types of medical and lay evidence 
that the claimant may submit (or ask VA 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO&IC should obtain the 
veteran's VA medical records dated from 
September 2002 to the present 
(including the report and audiogram 
from his July 2003 VA audiological 
examination) which may contain 
documentation of testing and treatment 
for his bilateral hearing loss.

3.  After associating with the claims 
folders all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA audiological 
examination in order to determine the 
current severity of his bilateral 
hearing loss.  The VA examiner is asked 
to provide results in a numeric format 
for each of the following frequencies: 
1000, 2000, 3000, and 4000 Hertz.  The 
examiner is also asked to provide an 
average of the above frequencies for 
each ear and indicate speech 
recognition scores for each ear using 
the Maryland CNC Test.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO&IC 
must readjudicate the veteran's claim on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


